     Robert A. Rabbat (NV State Bar No. 12633)
 1
     ENENSTEIN PHAM & GLASS, LLP
 2   11920 Southern Highlands Parkway, Suite 103
     Las Vegas, Nevada 89141
 3   Telephone: (702) 468-0808
     Email: rrabbat@enensteinlaw.com
 4
 5   Brian T. Hafter (CA State Bar No. 173151)
     (admitted pro hac vice)
 6   RIMON P.C.
     One Embarcadero Center #400
 7
     San Francisco, CA 94111
 8   Telephone: (415) 810-8403
     Email: brian.hafter@rimonlaw.com
 9
10   Attorneys for Defendants
     CASE MANDEL, TRINIDAD CONSULTING, LLC
11   and TRINIDAD MANAGEMENT, LLC f/d/b/a
     CANNADIPS, LLC
12
13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
16    SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER              Case No.: 2:20-cv-00455-JAD-VCF
      GARDENS, a Nevada limited liability limited
17    partnership,                                       STIPULATION AND [PROPOSED]
                                                         ORDER RE BRIEFING ON
18
                            Plaintiff,                   DEFENDANTS’ MOTION TO DISMISS
19                                                       OR STAY THE CASE PENDING
      vs.                                                MEDIATION
20
21    CASE MANDEL, an individual,
      TRINIDAD CONSULTING, LLC, a California
22    limited liability company, and TRINIDAD
      MANAGEMENT, LLC f/d/b/a CANNADIPS,
23    LLC, a California limited liability company,
24
                            Defendants.
25
26
27
28                                                   1
     STIPULATION AND [PROPOSED] ORDER RE BRIEFING ON DEFENDANTS’ MOTION TO DISMISS OR STAY
                                  THE CASE PENDING MEDIATION
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
 1          Plaintiff SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER GARDENS (“Plaintiff”) and
 2   Defendants CASE MANDEL, TRINIDAD CONSULTING, LLC, and TRINIDAD
 3   MANAGEMENT, LLC f/d/b/a CANNADIPS, LLC (“Defendants”), by and through their respective
 4   counsel of record, hereby stipulate and agree, with the Court’s approval, as follows:
 5          1.        In response to Plaintiff’s Complaint, Defendants filed a motion to dismiss or stay the
 6
     case pending mediation.
 7
            2.        Due to the difficulties related to the Covid-19 pandemic, the parties agree to the
 8
     following extension of briefing dates for this motion:
 9
                 A.      Plaintiff’s opposition – due May 15, 2020
10
                 B.      Defendants’ reply – due May 22, 2020
11
            SO STIPULATED.
12
     DATED: April 14, 2020                                    ENENSTEIN PHAM & GLASS, LLP
13
14
                                                              By:    /s/ Robert A. Rabbat
15                                                            Robert A. Rabbat (NV State Bar No. 12633)
16
                                                              Attorneys for Defendants
17                                                            CASE MANDEL, TRINIDAD CONSULTING,
                                                              LLC, and TRINIDAD MANAGEMENT, LLC
18                                                            f/d/b/a CANNADIPS, LLC
19
20   DATED: April 14, 2020                                    RIMON P.C.

21
                                                              By:    /s/ Brian T. Hafter
22                                                            Brian T. Hafter (CA State Bar No. 173151)
      IT IS SO ORDERED.
                                                              (admitted pro hac vice)
23
24                                                            Attorneys for Defendants
     ____________________________                             CASE MANDEL, TRINIDAD CONSULTING,
25   United States District Judge                             LLC, and TRINIDAD MANAGEMENT, LLC
26   Dated: April 14, 2020.                                   f/d/b/a CANNADIPS, LLC

27
28                                                        2
     STIPULATION AND [PROPOSED] ORDER RE BRIEFING ON DEFENDANTS’ MOTION TO DISMISS OR STAY
                                  THE CASE PENDING MEDIATION
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
 1   DATED: April 14, 2020                         GREENSPOON MARDER LLP
 2
 3
                                                   By:     /s/ Phillip A. Silvestri
 4                                                 Phillip A. Silvestri (NV State Bar No. 11276)
 5
                                                   Attorneys for Plaintiff
 6                                                 SOLACE ENTERPRISES, LLLP, d/b/a
                                                   ÆTHER GARDENS
 7
 8
 9
10
           SO ORDERED.
11
     DATED: April __, 2020
12
13
                                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             3
     STIPULATION AND [PROPOSED] ORDER RE BRIEFING ON DEFENDANTS’ MOTION TO DISMISS OR STAY
                                  THE CASE PENDING MEDIATION
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
